 

Exhibit 10.18

SUBLEASE AGREEMENT

This SUBLEASE AGREEMENT (“Sublease”) is made and entered into as of October 1,
2017, by and between REG Life Sciences, LLC, an Iowa limited liability company
with an address at 416 S Bell Ave, Ames, IA 50010 (“Sublandlord”), and
MyoKardia, Inc., a Delaware corporation with an address at 333 Allerton Drive,
South San Francisco, CA 94080 (“Subtenant”).

WHEREAS, Alexandria Real Estate Equities, Inc., a Maryland corporation, as
landlord (“Landlord”), and Sublandlord, as tenant, are parties to a certain
Lease Agreement dated as of November 5, 2009, as amended by that certain First
Amendment to Lease Agreement dated as of September 22, 2011, as further amended
by that certain Second Amendment to Lease Agreement dated as of February 14,
2013 (“Second Amendment”), as further amended by that certain Third Amendment to
Lease Agreement dated as of March 17, 2014 (“Third Amendment”), and as further
amended by that certain Fourth Amendment to Lease Agreement dated as of March
23, 2016 (“Fourth Amendment”), (as amended, the “Master Lease”), whereby
Landlord leased to Sublandlord certain premises of a certain building (the
“Building”) located at 600 Gateway Blvd., South San Francisco, CA, San
Francisco, California, consisting of approximately ±50,400 rentable square feet
(“Master Premises”), as more particularly described in the Master Lease, upon
the terms and conditions contained therein.  All initially capitalized terms
used herein shall have the same meanings ascribed to them in the Master Lease
unless otherwise defined herein.  A copy of those portions of the Master Lease
is attached hereto as Exhibit “A” and made a part hereof.  

WHEREAS, Sublandlord and Subtenant are desirous of entering into a sublease of
that portion of the Master Premises so indicated on the demising plan annexed
hereto as Exhibit “B” and made a part hereof (“Sublease Premises”) on the terms
and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto mutually covenant and agree as
follows:

1.Demise.  Sublandlord hereby subleases and demises to Subtenant and Subtenant
hereby hires and subleases from Sublandlord the Sublease Premises consisting of
approximately ±8,000 rentable square feet of office space located on the second
floor of the Building, upon and subject to the terms, covenants and conditions
hereinafter set forth.  The parties stipulate that the square footage of the
Sublease Premises shall be as specified above.

2.Sublease Term.

(a)Sublease Term.  The term of this Sublease (“Term”) shall commence on the
earlier of (i) October 1, 2017 (“Sublease Commencement Date”), and end, unless
sooner terminated as provided herein, on October 31, 2019, approximately
twenty-five (25) months from the Sublease Commencement Date (“Sublease
Expiration Date”).

(b)Early Access. Sublandlord shall allow Subtenant early access to the Sublease
Premises for the purpose of installing any necessary cabling, telephone
equipment, furniture, and/or any other purpose related to Subtenant’s occupancy
upon full execution of this Sublease and consent documents. Early access shall
be subject to reasonable conditions of Sublandlord for hours and access, and
free of all rent and/or Normal Operating Expenses (as defined herein), and
Subtenant assumes all risks and shall indemnify Sublandlord for any and all
liabilities arising out of such early access.

3.Use.The Sublease Premises shall be used and occupied by Subtenant solely for
use as an office and other related uses consistent with the character of the
Building and otherwise in compliance with the Master Lease and for no other
purpose.

4.Subrental.

(a)Base Rental.  Beginning with the Sublease Commencement Date and thereafter
during the Term of this Sublease and ending on the Sublease Expiration Date,
Subtenant shall pay to Sublandlord monthly installments of base rent of
twenty-six thousand, four hundred Dollars ($26,400), calculated at the rate of
three Dollars and 30/100 ($3.30) per rentable square foot of Sublease Premises
(“Base Rental”).  The first monthly installment of Base Rental shall be paid by
Subtenant upon the execution of this Sublease.  Base Rental and additional rent
shall hereinafter be collectively referred to as “Rent.”  Subtenant shall have
no right at any time to abate, reduce or set-off any Rent due hereunder except
as may be expressly provided in this Sublease.

(b)Prorations.  If the Sublease Commencement Date is not the first (1st) day of
a month, or if the Sublease Expiration Date is not the last day of a month, a
prorated installment of monthly Base Rental based on a thirty (30) day month
shall be paid for the fractional month during which the Term commenced or
terminated.

 

--------------------------------------------------------------------------------

 

(c)Additional Rent.  Beginning with the Sublease Commencement Date and
continuing to the Sublease Expiration Date, Base Rental shall include Normal
Operating Expenses for the Sublease Premises. The term “Normal Operating
Expenses” shall mean the full cost of all Operating Expenses applicable to the
Sublease Premises, including Common Area maintenance, property management,
insurance premiums for casualty insurance maintained by Sublandlord with respect
to the Building (but excluding any insurance coverage for Subtenant’s personal
property), security and janitorial services provided by Sublandlord, real estate
taxes, and utilities (natural gas, water, and electricity) which are allocable
to Subtenant’s normal and customary use of the Sublease Premises in accordance
with this Sublease. Such amounts payable by Subtenant shall be calculated based
on costs and expenses attributed to the Building in which the Sublease Premises
are located and the proportion of Subtenant’s occupancy thereof under this
Sublease, or in the case of excess usage, based on the amount of Subtenant’s
excess usage.  

(d)Payment of Rent.  Except as otherwise specifically provided in this Sublease,
Rent shall be payable in lawful money without demand, and without offset,
counterclaim, or setoff in monthly installments, in advance, on the first day of
each and every month during the Term of this Sublease.  All of said Rent is to
be paid to Sublandlord at its office at the address set forth in Section 11
herein, or at such other place or to such agent and at such place as Sublandlord
may designate by notice to Subtenant.  Any additional rent payable on account of
items which are not payable monthly by Subtenant to Sublandlord under this
Sublease is to be paid to Sublandlord as and when such items are payable by
Sublandlord to third parties or to Landlord under the Master Lease unless a
different time for payment is elsewhere stated herein.  Upon written request
therefor, Sublandlord agrees to provide Subtenant with copies of any statements
or invoices received by Sublandlord from Landlord pursuant to the terms of the
Master Lease.  Sublandlord reserves the right to collect from Subtenant, and
Subtenant shall pay to Sublandlord within thirty (30) days of receipt of an
invoice therefor, the amount of any underpayment revealed after the Sublease
Expiration Date or earlier termination of this Sublease by a statement of actual
costs incurred by Sublandlord.

(e)Late Charge.  Subtenant shall pay to Sublandlord an administrative charge at
an annual interest rate equal to the Prime Rate (as stated under the column
“Money Rates” in the Wall Street Journal) plus three percent (3%) on all amounts
of Rent payable hereunder which are not paid within three (3) business days of
the date on which such payment is due, such charge to accrue from the date upon
which such amount was due until paid.

5.Security Deposit.  Concurrently with the execution of this Sublease, Subtenant
shall deposit with Sublandlord the sum of twenty-six thousand, four hundred
Dollars ($26,400) (“Deposit”), which shall be held by Sublandlord as security
for the full and faithful performance by Subtenant of its covenants and
obligations under this Sublease.  The Deposit is not an advance Rent deposit, an
advance payment of any other kind, or a measure of Sublandlord’s damages in case
of Subtenant’s default.  If Subtenant defaults in the full and timely
performance of any or all of Subtenant’s covenants and obligations set forth in
this Sublease, then Sublandlord may, from time to time, without waiving any
other remedy available to Sublandlord, use the Deposit, or any portion of it, to
the extent necessary to cure or remedy the default or to compensate Sublandlord
for all or a part of the damages sustained by Sublandlord resulting from
Subtenant’s default.  Subtenant shall immediately pay to Sublandlord within five
(5) days following demand, the amount so applied in order to restore the Deposit
to its original amount, and Subtenant’s failure to immediately do so shall
constitute a default under this Sublease.  If Subtenant is not in default with
respect to the covenants and obligations set forth in this Sublease at the
expiration or earlier termination of the Sublease, Sublandlord shall return the
Deposit to Subtenant after the expiration or earlier termination of this
Sublease in accordance with the provisions of California Civil Code Section
1950.7.  Sublandlord’s obligations with respect to the Deposit are those of a
debtor and not a trustee.  Sublandlord shall not be required to maintain the
Deposit separate and apart from Sublandlord’s general or other funds and
Sublandlord may commingle the Deposit with any of Sublandlord’s general or other
funds.  Subtenant shall not at any time be entitled to interest on the Deposit.

6.Signage.  Subtenant shall have no right to maintain Subtenant identification
signs in any location in, on, or about the Sublease Premises other than a
listing in the lobby directory for the Building and an identification sign
located at the entry to the Building, the size, appearance and location of such
signs to be subject to Sublandlord’s prior approval, where such approval shall
not be unreasonably withheld, conditioned, or delayed.  The cost of such signs,
including the installation, maintenance and removal thereof, shall be at
Subtenant’s sole cost and expense.  If Subtenant fails to maintain its Sublease
Premises sign, or if Subtenant fails to remove same upon the expiration or
earlier termination of this Sublease and repair any damage caused by such
removal, Sublandlord may do so at Subtenant’s expense and Subtenant shall
reimburse Sublandlord for all actual costs incurred by Sublandlord to effect
such removal.

7.Incorporation of Terms of Master Lease.

(a)This Sublease is subject and subordinate to the Master Lease.  Subject to the
modifications set forth in this Sublease, the terms of the Master Lease are
incorporated herein by reference, and shall, as between Sublandlord and
Subtenant (as if they were “Landlord” and “Tenant,” respectively, under the
Master Lease) constitute the terms of this Sublease except to the extent that
they are inapplicable to, inconsistent with, or modified by, the terms of this
Sublease.  Notwithstanding the foregoing, to the extent provisions of the Master
Lease are unique and personal to Sublandlord’s interest in the Building pursuant
to the Master Lease, Subtenant shall not be required to comply with such
provisions.  In the event of any inconsistencies between the terms and
provisions of the Master Lease and the terms and provisions of this Sublease,
the terms and provisions of this Sublease shall govern.  Subtenant acknowledges
that it has reviewed the Master Lease and is familiar with the terms and
conditions thereof.

 

--------------------------------------------------------------------------------

 

(b)For the purposes of incorporation herein, the terms of the Master Lease are
subject to the following additional modifications:

(i)In all provisions of the Master Lease (under the terms thereof and without
regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(ii)In all provisions of the Master Lease requiring Tenant to submit, exhibit
to, supply or provide Landlord with evidence, certificates, or any other matter
or thing, Subtenant shall be required to submit, exhibit to, supply or provide,
as the case may be, the same to both Landlord and Sublandlord.  In any such
instance, Sublandlord shall determine if such evidence, certificate or other
matter or thing shall be satisfactory.

(iii)In the event of any taking by eminent domain or casualty to the Sublease
Premises such that Subtenant is deprived of the use and occupancy of greater
than fifty percent (50%) of the Sublease Premises for a period in excess of
sixty (60) days, Subtenant and Sublandlord shall each have the right to
terminate this Sublease upon not less than thirty (30) days written notice to
the other.  In the event of any such taking by eminent domain or casualty such
that Subtenant is deprived of fifty percent (50%) or less of the use and
occupancy of the Sublease Premises, or in the event Subtenant elects to continue
occupancy of the remaining portion of the Sublease Premises after the occurrence
of a taking or casualty giving Subtenant a right to terminate this Sublease, the
Rent shall be proportionally reduced for the portion of the Term during which
Subtenant is prevented from using and occupying the damaged or taken portion of
the Sublease Premises.  Sublandlord shall have no obligation to restore or
rebuild any portion of the Sublease Premises after any destruction or taking by
eminent domain, and Subtenant shall have no rights to any portion of the award
in any eminent domain proceeding affecting the Sublease Premises.

(c)During the Term, Subtenant shall maintain: (i) a policy of commercial general
liability insurance with respect to its occupancy of, and activities on, the
Sublease Premises and related Common Areas, which coverage shall be subject to
any required waivers of subrogation as are described under Paragraph 17 of the
Master Lease and shall otherwise meet the requirements of the Master Lease for
such insurance coverage, and (ii) worker’s compensation and employer’s insurance
required on the terms and provisions of the Master Lease.  All such policies
shall name Sublandlord, Landlord and any other party required to be so named
under the Master Lease as additional insureds thereunder and shall be with
carriers reasonably acceptable to Sublandlord and, in all events, in accordance
with the requirements of the Master Lease except as otherwise provided
hereinabove.  In the event Subtenant elects to carry its own policies of
casualty insurance with respect to the Sublease Premises, all such policies
shall name Sublandlord and Landlord as additional insureds
thereunder.  Sublandlord and Subtenant each hereby waive all rights of
subrogation with respect to claims covered by the property insurance carried
respectively by Sublandlord and Subtenant pursuant to the terms of this
Sublease.

(d)Sublandlord and Subtenant acknowledge that this Sublease is of short duration
in relation to the term of the Master Lease and, as a result, the parties do not
intend that Subtenant shall be required to comply with any obligations or
requirements under the Master Lease (except those which are specifically
referenced as an obligation of Subtenant under this Sublease) which are of a
character or nature as is reasonably determined to be inconsistent with the
scope and Term of occupancy of the Sublease Premises by Subtenant under this
Sublease.  In the event of a dispute regarding Subtenant’s obligation to comply
with any such obligations or requirements of the Master Lease, the determination
of the applicability of such obligations or requirements shall be made by
Sublandlord and Subtenant in good faith with reference to current statutory and
case law in California interpreting the relative obligations of a landlord and
tenant in circumstances similar to the Sublease with respect to the nature of
the obligation for which compliance is sought.

8.Subtenant’s Obligations.  Subtenant covenants and agrees that all obligations
of Sublandlord under the Master Lease shall be done or performed by Subtenant
with respect to the Sublease Premises, except as otherwise provided by this
Sublease, and Subtenant’s obligations shall run to Sublandlord and Landlord as
Sublandlord may determine to be appropriate or be required by the respective
interests of Sublandlord and Landlord.  Subtenant agrees to indemnify
Sublandlord, and hold it harmless, from and against any and all claims, damages,
losses, expenses and liabilities (including reasonable attorneys’ fees) incurred
as a result of the non-performance, non-observance or non-payment of any of
Sublandlord’s obligations under the Master Lease which, as a result of this
Sublease, became an obligation of Subtenant.  If Subtenant makes any payment to
Sublandlord pursuant to this indemnity, Subtenant shall be subrogated to the
rights of Sublandlord concerning said payment.  Subtenant shall not do, nor
permit to be done, any act or thing which is, or with notice or the passage of
time would be, a default under this Sublease or the Master Lease.

9.Sublandlord’s Obligations.  Sublandlord covenants and agrees that all
obligations of Sublandlord under the Master Lease, other than those which are to
be done or performed by Subtenant, with respect to the Sublease Premises shall
be done or performed by Sublandlord.  Sublandlord agrees that Subtenant shall be
entitled to receive all services and repairs to be provided by Landlord to
Sublandlord under the Master Lease.  Subtenant shall look solely to Landlord for
all such services and shall not, under any circumstances, seek nor require
Sublandlord to perform any of such services, nor shall Subtenant make any claim
upon Sublandlord for any damages which may arise by reason of Landlord’s default
under the Master Lease; provided, however, Sublandlord shall provide all
necessary assistance and cooperation to Subtenant (at no material cost or
liability to Sublandlord) to

 

--------------------------------------------------------------------------------

 

enforce Sublandlord’s rights under the Master Lease to compel performance by
Landlord with respect to such services or repairs to which Subtenant is
entitled.  Any condition resulting from a default by Landlord shall not
constitute as between Sublandlord and Subtenant an eviction, actual or
constructive, of Subtenant and no such default shall excuse Subtenant from the
performance or observance of any of its obligations to be performed or observed
under this Sublease, or entitle Subtenant to receive any reduction in or
abatement of the Rent provided for in this Sublease unless and to the extent
Sublandlord is excused from performance, or entitled to a reduction or abatement
of its rental obligations to Landlord under the Master Lease also.  In
furtherance of the foregoing, Subtenant does hereby waive any cause of action
and any right to bring any action against Sublandlord by reason of any act or
omission of Landlord under the Master Lease, subject to the right of assistance
and cooperation from Sublandlord described above.  Sublandlord covenants and
agrees with Subtenant that Sublandlord will pay all fixed rent and additional
rent payable by Sublandlord pursuant to the Master Lease to the extent that
failure to perform the same would adversely affect Subtenant’s use or occupancy
of the Sublease Premises. Sublandlord shall extend all reasonable cooperation to
Subtenant (at no material cost or liability to Sublandlord) to enable Subtenant
to receive the benefits under this Sublease, as the same are dependent upon
performance under the Master Lease.

10.Default by Subtenant.  In the event Subtenant shall be in default of any
covenant of, or shall fail to honor any obligation under, this Sublease,
Sublandlord shall have available to it against Subtenant all of the remedies
available to Landlord under the Master Lease in the event of a similar default
on the part of Sublandlord thereunder or at law.

11.Quiet Enjoyment.  So long as Subtenant pays all of the Rent due hereunder and
performs all of Subtenant’s other obligations hereunder, Sublandlord shall do
nothing to affect Subtenant’s right to peaceably and quietly have, hold and
enjoy the Sublease Premises.

12.Notices.  Anything contained in any provision of this Sublease to the
contrary notwithstanding, Subtenant agrees, with respect to the Sublease
Premises, to comply with and remedy any default in this Sublease or the Master
Lease which is Subtenant’s obligation to cure, within the period allowed to
Sublandlord under the Master Lease, even if such time period is shorter than the
period otherwise allowed therein due to the fact that notice of default from
Sublandlord to Subtenant is given after the corresponding notice of default from
Landlord to Sublandlord.  Sublandlord agrees to forward to Subtenant, promptly
upon receipt thereof by Sublandlord, a copy of each notice of default received
by Sublandlord in its capacity as Tenant under the Master Lease.  Subtenant
agrees to forward to Sublandlord, promptly upon receipt thereof, copies of any
notices received by Subtenant from Landlord or from any governmental
authorities. All notices, demands and requests shall be in writing and shall be
sent either by electronic mail, hand delivery, or by a nationally recognized
overnight courier service (e.g., Federal Express), in either case return receipt
requested, to the address of the appropriate party.  Notices, demands and
requests so sent shall be deemed given when the same are received.  

Notices to Sublandlord shall be sent to:

REG Life Sciences, LLC

416 S Bell Ave

Ames, IA 50010

Attn: President

Notice@REGI.com

 

Notices to Subtenant shall be sent to the attention of:

                                                                   

                                                                   

Attn:                                                           

 

13.Dual Representation, Brokerage.  

(a)Richard Friday of CBRE, Inc. represents the Subtenant in this transaction.
CBRE, Inc. also represents the Sublandlord and is therefore acting as a dual
agent. Sublandlord and Subtenant hereby confirm that each party was timely
advised of the dual representation, consents to the same, and do not expect
CBRE, Inc. to disclose to either party the confidential information of the
other. Sublandlord shall pay Subtenant’s broker fee per separate agreement.

(b)Sublandlord and Subtenant represent and warrant to each other that no brokers
other than Richard Friday of CBRE, Inc. were involved in connection with the
negotiation or consummation of this Sublease.  Subtenant shall indemnify and
hold Sublandlord harmless from and against any and all claims, damages, losses,
expenses, and liabilities

 

--------------------------------------------------------------------------------

 

(including reasonable attorneys’ fees) incurred by said Sublandlord as a result
of a breach of this representation and warranty by Subtenant.

14.Condition of Premises.  Landlord shall deliver the Sublease Premises in “as
is” condition with all building systems, including HVAC, plumbing, roof/roof
membrane and electrical systems in good working condition and repair and in
compliance with applicable local, state, and federal codes including ADA and
environmental requirements upon delivery of the Sublease Premises. Sublandlord,
at Sublandlord’s sole cost, shall remove all furniture from the Sublease
Premises prior to the Sublease Commencement Date, except as mutually agreed.
Subtenant acknowledges that (i) it is subleasing the Sublease Premises in an
“as-is” unfurnished condition, (ii) Sublandlord is not obligated to perform any
work to prepare the Sublease Premises for Subtenant’s occupancy other than to
deliver the Sublease Premises in broom-clean condition, and (iii) Sublandlord is
not making any representation or warranty concerning the condition of the
Sublease Premises or the Project, or the suitability of the Sublease Premises
for the conduct of Subtenant’s business.  In that regard, Subtenant waives any
implied warranty that the Sublease Premises are suitable for Subtenant’s
intended purposes.  Sublandlord has no obligation for any defects in the
Sublease Premises, and Subtenant’s taking possession of the Sublease Premises
shall be conclusive evidence that Subtenant accepts the Sublease Premises and
that the same were in good condition at the time possession was taken.

15.Consent of Landlord.  Paragraph 22 of the Master Lease requires Sublandlord
to obtain the written consent of Landlord to this Sublease.  This Sublease is
subject to Sublandlord and Landlord’s approval of all requisite final sublease
and consent documents, and the availability of the Sublease Premises.

16.Termination of the Lease.  If for any reason the term of the Master Lease
shall terminate prior to the Sublease Expiration Date, this Sublease shall
automatically be terminated and Sublandlord shall not be liable to Subtenant by
reason thereof unless said termination shall have been caused by the default of
Sublandlord under the Master Lease, and said Sublandlord default was not as a
result of a Subtenant default hereunder.

17.Limitation of Estate.  Subtenant’s estate shall in all respects be limited
to, and be construed in a fashion consistent with, the estate granted to
Sublandlord by Landlord.  Subtenant shall stand in the place of Sublandlord and
shall defend, indemnify and hold Sublandlord harmless with respect to all
covenants, warranties, obligations, and payments made by Sublandlord under or
required of Sublandlord by the Master Lease with respect to the Sublease
Premises.  In the event Sublandlord is prevented from performing any of its
obligations under this Sublease by a breach by Landlord of a term of the Master
Lease, then Sublandlord’s sole obligation in regard to its obligation under this
Sublease shall be to use reasonable efforts in diligently pursuing the
correction or cure by Landlord of Landlord’s breach.

18.Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Sublease and this Sublease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Sublandlord to Subtenant with respect to the subject matter
thereof, and none thereof shall be used to interpret or construe this
Sublease.  This Sublease, and the exhibits and schedules attached hereto,
contain all of the terms, covenants, conditions, warranties and agreements of
the parties relating in any manner to the rental, use and occupancy of the
Sublease Premises and shall be considered to be the only agreements between the
parties hereto and their representatives and agents.  None of the terms,
covenants, conditions or provisions of this Sublease can be modified, deleted or
added to except in writing signed by the parties hereto.  All negotiations and
oral agreements acceptable to both parties have been merged into and are
included herein.  There are no other representations or warranties between the
parties, and all reliance with respect to representations is based totally upon
the representations and agreements contained in this Sublease.

19.Disclosure Regarding Accessibility Inspection.  To Sublandlord’s knowledge,
the Sublease Premises have not undergone an inspection by a Certified Access
Specialist (“CASp”) to determine whether or not the Sublease Premises meets all
applicable construction-related accessibility standards pursuant to California
Civil Code Section 55.51 et. seq.  Accordingly, pursuant to California Civil
Code Section 1938(e), Sublandlord hereby further states as follows:  “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises”.  Sublandlord shall have the right
(but not the obligation) to obtain a report from a CASp, and, in the event that
Sublandlord does so, then, as between Sublandlord and Subtenant (regardless of
whether the claim is brought by any third party, including a subtenant or
invitee of Subtenant) such report, upon delivery to Sublesee shall be conclusive
that Sublandlord has complied with any obligation relating specifically to
matters covered by the CASp as of delivery (and exclusive of any improvements
made by Subtenant) pursuant to California Civil Code Sections 55.52 and
55.53.  Sublandlord and Subtenant agree that if Subtenant requests or performs a
CASp inspection of the Premises, 4535 Building or Project, then (i) Subtenant
shall pay the fee for such inspection, (ii) if the results of the CASp
inspection indicate that modifications or alterations are required to correct
violations of construction-related accessibility standards, then Subtenant, at
Subtenant’s expense, shall perform such modifications or alterations, subject to
all rights of Landlord to approve all such modifications or alterations under
the Master

 

--------------------------------------------------------------------------------

 

Lease, and (iii) Subtenant shall be responsible for any and all consequences
resulting from the commissioning of such inspection, including, but not limited
to, implementing, managing and performing any and all repairs, improvements
and/or modifications to the Premises, 4535 Building or Project required by any
governing agency as a result thereof, and/or required to be performed pursuant
to the Master Lease.

20.Acceptance.  The submission of this Sublease to Subtenant does not constitute
an offer to lease.  This Sublease shall become effective only upon the execution
and delivery thereof by both Sublandlord and Subtenant.  Sublandlord shall have
no liability or obligation to Subtenant by reason of Sublandlord’s rejection of
this Sublease or a failure to execute, acknowledge and deliver same to
Subtenant.

21.Confidentiality.  Both Sublandlord and Subtenant agree to keep all terms and
conditions of this Sublease confidential and shall not disclose any information
to any third party unless that third party needs to know the information to
consummate this transaction.

22.Miscellaneous.  This Sublease shall be governed by and interpreted in
accordance with the laws of the State of California, except as they may be
preempted by federal law.  In any action brought or arising out of this
Sublease, the parties hereto hereby consent to the jurisdiction of any federal
or state court having proper venue within the State of California and also
consent to the service of process by any means authorized by California or
federal law.  The parties hereby agree that any proceeding relating to any
dispute under this Sublease or with respect to the interpretation of any
provision of this Sublease shall be conducted in San Diego, California.  The
headings used in this Sublease are for convenience only and shall be disregarded
in interpreting the substantive provisions of this Sublease.  Time is of the
essence of each term of this Sublease.  If any provision of this Sublease shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom and the remaining
parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had never been a part thereof.  This Sublease may be
executed in one or more counterparts, all of which, taken together, shall
constitute one and the same Sublease.  In the event of any litigation or similar
proceeding, action or arbitration between the parties with respect to this
Sublease, the prevailing party shall be entitled to recover reasonable
attorney’s fees and cost incurred in connection therewith.  Each of Sublandlord
and Subtenant, respectively, warrant that it has the authority to enter into and
perform its respective obligations under this Sublease, subject to the terms of
the Master Lease, and that the individual executing this Sublease on behalf of
Sublandlord and Subtenant, respectively, has the authority to enter into this
Sublease and to execute all other documents and perform all other acts as
contemplated herein.

[Remainder of page intentionally left blank.]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Sublease Agreement as of
the date first written above.

 

SUBLANDLORD:

 

REG Life Sciences, LLC,

an Iowa limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SUBTENANT:

 

 

MyoKardia, Inc.,

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

COPY OF MASTER LEASE

[Attached]

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

DEMISING PLAN

600 Gateway Blvd., South San Francisco, CA, Second Floor

[g2018030818182354846503.jpg]

 

 